DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para.0101, p.24, line 4 “stepped portions 211 and 223” should read -stepped portions 211 and 224--.
Para.0058, p.8, line 2 “inner walls 210” should read -inner walls 220--.  
Para.0058, p.8, line 3 “outer wall 220” should read -outer wall 210--.
Para.0075, p.15, line 3-4 and line 5-6 “metal 191b” should read -metal 191a--.
Para.0075, p.15, line 4 “Peltier device 191a” should read -Peltier device 191b--.
Para.0105, p.25, line 10 “inner wall 200” should read -inner wall 220--.
Para.0107, p.27, line 6 “Peltier device 192b” should read -Peltier device 191b--.
Para.0112, p.28, line 7 “eye’s” should read –eyes--.  
Para.0118, p.30, line 4 “flange 342” should read -flange 324--.
Para.0169, p.49, line 3 “heat sink 150” should read -heat sink 160--.
Para.0191, p.56, line 10 “heat sink 180” should read -heat sink 160--.
Para.0191, p.56, line 10 “Peltier device 191a” should read -Peltier device 191b--.
Para.0191, p.56, line 10 -11 “metal 191b” should read -metal 191a--.
Para.0196, p.58, line 9 “Peltier device 191a” should read -Peltier device 191b--.
Para.0196, p.58, line 9 -10 “metal 191b” should read -metal 191a--.
Appropriate correction is required.

Claim 16, line 1 and 2 “first plate” is not described in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first plate” (claim 16, line 1 and 2) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  line 1, “The liquid dispenser of claim 19” should read “The liquid dispenser of claim 18”. 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong [CN 108464253 A published on August 31, 2018].
Regarding claim 1 Dong teaches, a liquid dispenser, comprising 
a container (see Dong fig.1, element 2) configured to store liquid (water tank 2 containing water; see Dong embodiment A, line 19-20) and having an upper opening (after installing the water tank 2 opening along the higher end of shell overflow into the shell edge; see Dong embodiment A, line 4-5); 
a lid (see Dong fig.1, element 35) provided on the container to cover the upper opening, the lid and the container being configured to insulate the liquid stored in the container from a temperature outside the container;
a pump (see Dong fig.1, element 31) configured to pump liquid to an upper surface of the lid; and
a base (see Dong fig.1, element 12) to support the container and having a thermoelectric assembly (a heating system; see Dong invention content line 16) to change a temperature of the liquid in the container, wherein the thermoelectric assembly is at least partially exposed to the liquid in the container via openings (see Dong fig.2, element 42) in the base and the container. 

Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh [US 20190162460 A1 published on May 30, 2019].
Regarding claim 13 Oh teaches, a liquid dispenser, comprising: 
a container (see Oh fig.2, element 1) configured to store liquid; and 
a base (see attached annotated Oh fig.3) to support the container, wherein the base includes: 
a recess in which a bottom of the container is inserted (see attached annotated Oh fig.3); 
a suction grill (see Oh fig.2 and 3, element H2); 
a plurality of exhaust vents (see Oh fig.2 and 3, element H1); 
a fan (see Oh fig.2 and 3, element 7) provided above the suction grill and below the recess (see attached annotated Oh fig.3); 
a heat sink (see Oh fig.2 and 3, element 6) provided on the fan (see Oh fig.3) and configured to guide air to the exhaust vents; and 
a Peltier device (see Oh fig.2 and 3, element 4) provided above the heat sink (see Oh fig.3) and below the bottom of the container to cool or heat liquid in the container (see Oh p.2, para.0050).
	
Regarding claim 17 Oh teaches, further including at least one insulating plate (see Oh fig.3, element 48) provided under an upper surface of the base so as not to overlap with the recess (the insulating plate is at the upper surface of the base and not overlapping with the recess; see attached annotated Oh fig.3).


    PNG
    media_image1.png
    597
    424
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong [CN 108464253 A published on August 31, 2018] in view of Oh [US 20190162460 A1 published on May 30, 2019].
Regarding claim 2 Dong is silent about, wherein the thermoelectric assembly includes: a Peltier device; a heat sink having a plurality of radiating fins, the Peltier device being provided on the heat sink; a fan having an intake to draw air into the base and an outtake to force the air through the plurality of radiating fins; and a metal plate contacting the Peltier device and the liquid in the container, wherein the base includes a plurality of openings through which drawn air enters and forced air exits the base.
Oh teaches, wherein the thermoelectric assembly includes: 
a Peltier device (see Oh fig.2, element 4); 
a heat sink (see Oh fig.2 and 3, element 6) having a plurality of radiating fins (see Oh fig.2, element 62), the Peltier device being provided on the heat sink (see Oh fig.3); 
a fan (see Oh fig.2, element 7) having an intake (see Oh fig.2, element H2, fig.2) to draw air into the base (see attached annotated Oh fig.3) and an outtake (see Oh fig.2, element H1) to force the air through the plurality of radiating fins; and 
a plate (see Oh fig.2 and 4, element 52A) contacting the Peltier device and the liquid in the container, wherein the base (see attached annotated fig.3) includes a plurality of openings (see Oh fig.2, element H1 and H2) through which drawn air enters (see Oh fig.2, element H2) and forced air exits (see Oh fig.2, element H1) the base.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong reference to combine the teaching of Oh to include, wherein the thermoelectric assembly includes: a Peltier device; a heat sink having a plurality of radiating fins, the Peltier device being provided on the heat sink; a fan having an intake to draw air into the base and an outtake to force the air through the plurality of radiating fins; and a metal plate contacting the Peltier device and the liquid in the container, wherein the base includes a plurality of openings through which drawn air enters and forced air exits the base in order to provide a temperature controlled container which minimizes temperature imbalance within a storage space (see p.1, para.0009 as taught by Oh).
Oh is silent about the plate being metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plate of Dong as modified by Oh out of metal, since metal is a good thermal conductors, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.In re Leshin, 125 USPQ 416.

Regarding claim 3 Dong as modified by Oh (references to Oh) teaches, wherein the plurality of openings (see Oh fig.2, element H1 and H2) includes a suction grill (see Oh fig.2, element H2) and a plurality of exhaust vents (see Oh fig.2, element H1), wherein the intake of the fan (see Oh fig.2, element 7) is positioned so as to suction ambient air through the suction grill, and the outtake of the fan and the radiating fins (see Oh fig.2, element 62) of the heat sink (see Oh fig.2 and 3 element 6) are positioned to exhaust the forced air through the exhaust vents.

Regarding claim 4 Dong as modified by Oh (references to Oh) teaches, wherein the thermoelectric assembly includes a fan housing to which the fan (see Oh fig.2, element 7) is mounted, and the heat sink (see Oh fig.2 and 3, element 6) includes a heat dissipation plate (see Oh fig.2, element 61) provided between the Peltier device (see Oh fig.2, element 4) and the radiating fins (see Oh fig.2, element 62), the fan housing having inclined surfaces inclined downward (see Oh fig.2) and the radiating fins being provided on top of the fan housing (see Oh fig.2).

Regarding element 5 Dong as modified by Oh (references to Oh) teaches, wherein the suction grill (see Oh fig.2, element H2) is formed at a center of a bottom surface of the base (see attached annotated Oh fig.3) and the exhaust vents (see Oh fig.2, element H1) are formed in a vertical side surface of the base (see attached annotated Oh fig.3), the fan (see Oh fig.2, element 7) is provided above the suction grill to sit on the center of the bottom surface of the base (see attached annotated Oh fig.3), the heat sink (see Oh fig.2 and 3, element 6) is provided above the fan (see Oh fig.2), the Peltier device (see Oh fig.2, element 4) is mounted above the fan (see Oh fig.2), and ends of a plurality of radiating fins (see Oh fig.2, element 62) of the heat sink are adjacent to the exhaust vents (see Oh fig.2, element H1).

Regarding claim 6 Dong as modified by Oh (references to Oh) teaches, further including an insulating plate (see attached annotated Oh fig.3, element 48) provided between a bottom of the container (see Oh fig.3) and the heat sink (see Oh fig.3, element 6), wherein an upper portion of the metal plate of the Peltier device (see Oh fig.2, element 4) protrudes through an opening of the container (see Oh fig.2 and 3), and at least one of the insulating plates has an opening through which the metal plate of the Peltier device protrudes (see Oh fig.2).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of the Dong and Oh combination and include a plurality of insulating plates, in order to improve the insulating qualities.

Regarding claim 7 Dong as modified by Oh (references to Dong) teaches, wherein a plurality of vertical walls protrudes in the container (see Dong fig.2, element 42 and 52 containing vertical walls) and at least one of the vertical walls is provided adjacent to the opening of the container (Dong fig.2 element 42, the vertical wall adjacent to the openings located on top of the elements), and the pump (Dong fig.2, element 31) is inserted between the vertical walls.

Regarding claim 8 Dong as modified by Oh (references to Dong) teaches, wherein the metal plate (see Dong fig.1, element 42) of the heater (see Dong fig.1, element 41) is adjacent to an inlet of the pump (see Dong fig.3 and 4, element 31).
Dong is silent about the Peltier device.
Oh teaches the Peltier device (see Oh fig.2, element 4).

Regarding claim 10 Dong as modified by Oh (references to Oh) teaches, wherein the suction grill (see Oh fig.2 and 3, element H2) and exhaust vents (see Oh fig.2 and 3, element H1) are formed in a (see Oh fig.2 and 3, element 7) is provided above the suction grill at a position that is not above the exhaust vents (see Oh fig.3).

Regarding claim 11 Dong as modified by Oh (references to Oh) teaches, wherein the heat sink (see Oh fig.2 and 3, element 6) is provided above the fan (see Oh fig.2 and 3, element 7), the Peltier device (see Oh fig.2 and 3, element 4) is provided above the heat sink, and an empty space is provided above the exhaust vents (see Oh fig.3, element H1) so that air dissipated from the heat sink is exhausted out of the exhaust vents.

Regarding claim 12 Dong as modified by Oh (references to Oh) teaches, wherein the fan (see Oh fig.2, element 7), the heat sink (see Oh fig.2 and 3, element 6) is provided adjacent to an outtake of the fan (see Oh fig.3, element 7) at a center of the base so as not to overlap with the suction grill or exhaust vents (see Oh fig.3), the exhaust vents (see Oh fig.3, element H1) are provided adjacent to ends of a plurality of radiating fins (see oh fig.3, element 62) of the heat sink so that air is blown through the radiating fins by the fan and exhausted out of the exhaust vents (see Oh fig.3), and the Peltier device (see Oh fig.3, element 4) is mounted on the heat sink.
Oh is silent about a sirocco fan.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute sirocco fan with Oh’s fan, since a sirocco fan is old and well known in the art having a whisper-quiet functionality, a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dong [CN 108464253 A published on August 31, 2018] in view of Oh [US 20190162460 A1 published on May 30, 2019] and in further view of Shin [US 20120111280 A1 published on May 10, 2012].
Regarding claim 9 Dong as modified by Oh is silent about, further including a temperature sensor in the container to sense a temperature of the liquid, wherein at least one of the fan or the Peltier device is operated based on a temperature sensed by the temperature sensor.
Shin teaches, further including a temperature sensor (see Shin fig.6, element 82) in the container (see Shin fig.6, element 10) to sense a temperature of the liquid, wherein at least one of the fan or the Peltier device (see Shin fig.6, element 80) is operated based on a temperature sensed by the temperature sensor (see Shin p.3, para.0037, line 10-18).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong reference as modified by Oh to combine the teaching of Shin to include, further including a temperature sensor in the container to sense a temperature of the liquid, wherein at least one of the fan or the Peltier device is operated based on a temperature sensed by the temperature sensor in order to shut off the power to the heater 80 based on the signal from the temperature sensor 82 when it detects temperatures above a predetermined level and supplies the power to the heater 80 when it detects temperatures below a predetermined level so as to keep the water temperature in the water tank 10 constant at all times (see p.3, para.0037, line 13-18 as taught by Shin).

Claims 14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh [US 20190162460 A1 published on May 30, 2019].
Regarding claim 14 Oh teaches, further comprising a plate (see Oh fig.4, element 52A) provided on the Peltier device (see Oh fig.4, element 4) and protruding into the bottom of the container (the heat transfer body element 5 is placed on the Peltier device and is protruding in the bottom of the container, see attached annotated Oh fig.3). 
Oh is silent about the plate being metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plate of Oh out of metal, since metal is a good thermal conductors, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.In re Leshin, 125 USPQ 416.

Regarding claim 16 Oh teaches, wherein the recess (see attached annotated Oh fig.3) includes a first plate (see Oh fig.4, element 53) defining a bottom of the recess, wherein the first plate is provided above the heat sink (see Oh fig.3, element 6) and has an opening through which the metal plate (see Oh fig.4, element 52A) is at least partially inserted (see attached annotated Oh fig.3).

Regarding claim 18 Oh teaches a liquid dispenser, comprising:
a container (see Oh fig.2, element 1) configured to store liquid; and
a base (see attached annotated Oh fig.3) to support the container, the base including:
a fan (see Oh fig.2 and 3, element 7):
a fan housing surrounding the fan and having inclined surfaces (see Oh fig.3);
a heat sink (see Oh fig.2 and 3, element 6) having a plurality of radiating fins (see Oh fig.2, element 62) extending in a longitudinal direction of the fan housing above the inclined surfaces;
a Peltier device (see Oh fig.2 and 3, element 4) mounted on the heat sink; and
a plate (see Oh fig.4, element 52A) provided on the Peltier device, the metal plate having a ridge pattern configured to be inserted into a bottom of the container (see Oh fig.3).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plate of Oh out of metal, since metal is a good thermal conductors, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.In re Leshin, 125 USPQ 416.

Regarding claim 19 Oh teaches, wherein the base (see attached annotated Oh fig.3) includes a frame (see attached annotated fig.3) to hold the fan (see Oh fig.3, element 7), fan housing, heat sink (see Oh fig.3, element 6), Peltier device (see Oh fig.1, element 4), and metal plate (see Oh fig.1, element 52A), the frame including at least one first opening, at least one second opening, and at least one third opening, wherein an intake of the fan aligns with the first opening of the frame to suction ambient air (see attached annotated fig.3), ends of the plurality of radiating fins align with the second opening of the frame to exhaust air (see attached annotated fig.3), and the metal plate is exposed through the third opening of the frame to protrude into the container (see attached annotated Oh fig.3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh [US 20190162460 A1 published on May 30, 2019] in view of Dong [CN 108464253 A published on August 31, 2018].
Regarding claim 15 Oh teaches, further comprising a lid (see Oh fig.1, element 3), wherein the lid is seated on top of the container (see Oh fig.1, element 1 and 2) to close an upper opening of the container (see Oh fig.1).
Oh is silent about, a pump, and the pump is provided in the container to pump liquid to an upper surface of the lid.
(see Dong fig.1, element 31) and the pump is provided in the container (see Dong fig.1, element 2) to pump liquid to an upper surface of the lid (see Dong fig.4).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oh reference to combine the teaching of Dong to include, a pump and the pump is provided in the container to pump liquid to an upper surface of the lid in order to pump the water in the water tank and through the upper water pipeline (see abstract as taught by Dong).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643 

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643